Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to Specifications were received on 06/17/2022.  These amendments are acceptable.


Allowable Subject Matter
Claims 11-17, 19-30 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 11, none of the prior art teaches or suggests, alone or in combination, “a first insulating layer disposed in the recess to insulate the first conductive layer from the active layer and the second conductive semiconductor layer; and a second insulating layer disposed between the first conductive layer and the second conductive layer,…wherein the second conductive layer directly contacts the electrode pad, an end of the second conductive layer close to the electrode pad is disposed to be spaced apart from a side surface of the semiconductor device and the end of the second conductive layer is covered by the second insulating layer, and wherein the second conductive layer contacts side surfaces and an upper surface of the first insulating layer and completely surrounds the second electrode.” in the combination required by the claim.
Claims 12-17 and 19-30 are allowed by virtue of their dependency on the independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/JULIA SLUTSKER/Primary Examiner, Art Unit 2891